Citation Nr: 9920874	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Whether dependency and indemnity compensation (DIC) is 
precluded by willful misconduct on the part of the deceased 
veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Sgt. Major [redacted]


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1992 to the 
date of his death on November [redacted] 1995.  The appellant is the 
veteran's widow.  

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 Administrative decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which determined that the veteran's death, due to 
injuries sustained in an automobile accident on November [redacted] 
1995, was in the line of duty but a result of his own willful 
misconduct and therefore the appellant, was not entitled to 
DIC benefits.  A notice of disagreement was received from the 
appellant in December 1996.  In June 1997, a statement of the 
case was issued, the appellant's substantive appeal was 
received, and a hearing was held at the RO. 

Due to the appellant's change in residence, this case has 
been transferred to the RO in Winston-Salem, North Carolina, 
which now has jurisdiction. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died on active duty as a result of a motor 
vehicle accident on November [redacted] 1995.

3.  It is not shown by a preponderance of the evidence that 
the veteran's intoxication was the proximate cause of his 
death



CONCLUSION OF LAW

The death of the veteran was not the result of his own 
willful misconduct.  38 U.S.C.A. §§ 105, 5107 (West 1991); 38 
C.F.R. §§ 3.1(n), 3.301 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Factual Background

According to the November [redacted] 1995 military police report, the 
investigation by TAI revealed that the vehicle the veteran 
was traveling West on [redacted] Road, approaching the 
[redacted] Creek bridge when due to failure to maintain the 
lane, the vehicle exited the right side of the roadway.  The 
vehicle slid approximately 200 feet West to the East bank of 
[redacted] Creek, struck the concrete erosion control blocks 
on the West bank, rolled over to its right and came to a 
final rest approximately 45 feet into the woodline on the 
North side of [redacted] Road and approximately 10 feet West 
of [redacted] Creek.  Dr. Carlin arrived at the scene and 
pronounced the veteran dead at 7:24 AM on November [redacted] 1995 
due to internal injuries.  The bodies of the veteran and 
another soldier emitted a strong odor of an alcoholic 
beverage.  They were then transported by ambulance to the 
Womack Army Hospital morgue.  The investigation was to 
continue by CID and TAI.  The accident was presumed to have 
occurred at approximately 4:00 AM on November [redacted] 1995.  It 
was noted that alcohol was "involved" and that the veteran 
was in civilian dress.

The report of the emergency medical services attendant 
indicates that the veteran was one of two lying 10 feet to 
the rear of the vehicle in a depression.

An autopsy was performed.  The medical examiner determined 
that the veteran died of craniocerebral injuries sustained as 
a driver in an automobile accident, and that the manner of 
death was accidental.  The toxicology report reflects a blood 
ethanol content of 190 mg/dl, and the urine ethanol content 
was 140 mg/dl.  

According to the DD Form 1300 (Report of Casualty), it was 
reported that the veteran died of injuries received while the 
driver of a privately owned vehicle, and that the vehicle was 
involved in an accident.  

In the December 1995 DA Form 2173 (Statement of Medical 
Examination and Duty Status), it was reported that the 
veteran was present for duty, and on active duty.  It was 
also noted that a formal line of duty investigation was 
required.  A review of the March 1996 DD Form 261 (Report of 
Investigation), reveals that a determination regarding line 
of duty had not been made.  It was noted that the veteran was 
present for duty.  It was also noted that the veteran was 
killed as the driver in an automobile accident, and the 
details regarding the accident and the veteran's injuries 
were recited.

In December 1995, the appellant filed a claim for DIC 
benefits.  Following the April 1996 administrative decision 
by the RO which found that the veteran's death was the result 
of his own willful misconduct, a hearing was conducted at the 
RO in June 1997.  At this hearing, the appellant and Sgt. 
Major [redacted] asserted that fatigue and weather conditions 
contributed to the automobile accident resulting in the 
veteran's death, rather than alcohol.  

It was noted that the veteran was constantly in training.  
Around the time of the accident, he had been in the field and 
returned for three days, deployed to joint readiness training 
exercises, returned during the prior week, and was scheduled 
to start jump masters school the following Monday.  
Therefore, it was essential that the veteran and his fellow 
servicemen study and prepare for the training.  The appellant 
testified that she last spoke to the veteran around 6:00 or 
7:00 PM, and was informed that the veteran and the passenger 
in the car were going to be studying for the training that 
was to start on Monday.  According to Sgt. Major [redacted], the 
veteran had just come off of an exercise, and may have been 
fatigued when he was driving down the road.  Since uniforms 
and other items were strewn around the accident scene, he 
figured that the veteran may have been checking to see if the 
soldiers were ready to go to the field that morning and was 
going straight to school.  Since it was difficult to 
determine why the veteran came into Fort Bragg using the back 
way, it appeared that he was ready to go straight to school.  
Sgt. Major [redacted] figured that the veteran fell asleep because 
he went off the side of the road, and the veteran would have 
felt it drop off and applied the brakes to stop the vehicle, 
and would have slid instead of stopping and not realize that 
there was a ditch or canal in front of him.  It was asserted 
that the sliding was due to wet conditions, because there 
were no skid marks. 

Sgt. Major [redacted] testified that it was rainy, drizzly and 
extremely foggy the night of the accident.  Therefore, it was 
asserted, the roadway was been wet since it was in a low area 
and there was a lot of water in that area.  It was further 
noted that the road is curvy and dips up and down.  The 
accident occurred at a place where there is a sharp left hand 
turn with a creek to the right.  The veteran went off the 
road, across the creek and into the creekbed.  It was noted 
that there were plans to straighten out and widen the road.  
Later that same day, another soldier was found in the creek 
with his car upside down, and had not been found earlier due 
to the weather conditions.

Regarding the time of the accident, Sgt. Major [redacted] 
testified that another sergeant was with the veteran and the 
others.  The last time he saw them was when they were 
studying around 10:00 PM, and at that time, he left them and 
went home.  There was speculation regarding the time of the 
accident since the accident had not been discovered until 
around the time that the fog lifted.  When he went to 
identify the body, rigor mortis had set in, and he thought 
that the blood alcohol level was the result of the 
deterioration of the body.  However, it was acknowledged that 
there was no medical evidence to that effect. 

Legal Analysis

The Board finds, initially, that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, the Board finds that the claim 
presented is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the appellant is required to comply to 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

The law applicable to this case is summarized in Forshey v. 
West, 12 Vet. App. 71 (1998):  Pursuant to 38 U.S.C. § 1310, 
dependency and indemnity compensation (DIC) is paid to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability.  See Hanna v. Brown, 6 Vet. 
App. 507, 510 (1994).  Under 38 U.S.C. § 105(a), there is a 
presumption that an injury incurred during active military, 
naval, or air service was incurred in the line of duty unless 
the injury was a result of the person's own willful 
misconduct.  A finding of "willful misconduct" negates the 
"line of duty" presumption.

[I]n all cases[,] section 105 establishes 
a presumption in favor of a finding of 
line of duty.  If the BVA finds that an 
exception does apply (in this case, 
willful misconduct), and denies the claim 
solely on the basis of such exception, 
the Board must establish that denial of 
the claim is justified by a preponderance 
of the evidence. 

Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  "Willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action"; "[i]t involves 
deliberate or intentional wrongdoing" and "must be the 
proximate cause of injury, disease or death."  38 C.F.R. § 
3.1(n)(1),(3) (1998); see Daniels v. Brown, 9 Vet. App. 348, 
350-51 (1996).  "Proximate cause" is defined as "that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Black's Law 
Dictionary 1225 (6th ed. 1990); see also Robinette v. Brown, 
8 Vet. App. 69, 78 (1995) (relying on Black's Law Dictionary 
definition of "evidence").  If intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. 
§3.301(c)(2) (1998); Gabrielson v. Brown, 7 Vet. App. 36, 41 
(1994).

The Board has considered the appellant's arguments regarding 
the cause of the veteran's fatal automobile accident.  
Clearly, the testimony of the appellant and Sgt. Major [redacted] 
is sufficient with regard to determining the weather and road 
conditions on the day of the accident, as well as the demands 
of training on the veteran.  The testimony does show that the 
veteran's duties created a great demand on his time and 
produced fatigue.  Sgt. Major [redacted] testified that he last 
saw the veteran and the others at 10:00 PM and that from the 
route the veteran took and the items found at the scene of 
the accident, it appeared that the veteran was spending that 
morning checking on the others and going off to class.  The 
reports filed indicate that the accident occurred around 4:00 
AM, and that the veteran and his passenger were discovered 
after 7:00 AM.  Given these facts, it is reasonable to 
conclude that the veteran may have been out late studying and 
preparing for duties he needed to accomplish early the next 
morning.  Therefore, he may have been fatigued due to the 
activities and/or lack of sleep.  However, it is difficult to 
determine whether or not fatigue contributed to the veteran's 
failure to maintain the lane while driving which resulted in 
the accident.  Other than his passenger, who was also killed, 
there were no eyewitnesses to the veteran's condition when 
the accident occurred.  Therefore, the only evidence of his 
condition is the toxicology report which reflected a blood 
alcohol level of 190 mg/dl, the notation in the military 
police report that alcohol was involved, and the note that 
the bodies emitted odor of an alcoholic beverage. 

This blood alcohol level is sufficient, in appropriate cases, 
for an inference that intoxication was the proximate cause of 
injury or death.  See Forshey, supra, and Yeoman v. West, 140 
F. 3d 1443 (Fed. Cir. 1998).  An appropriate case appears to 
be one in which there is no other explanation for the 
accident.  In Forshey, the accident occurred in daylight on a 
dry road, with no evidence of mechanical malfunction, and 
witnesses had seen the vehicle just "drift" off the road 
with no animals or objects in the road to explain the event.  
In the instant case, however, there were no witnesses, and 
the accident occurred in the dark, in extreme fog, on a wet 
road where there was a sharp turn.  (Sgt. Major [redacted]' 
testimony is the only evidence on this point; the military 
investigation report is silent.)  In addition, a reasonable 
interpretation of the ambulance attendant's report is that 
the victims were ejected from the car, and other evidence 
shows that the car had hit an obstruction with great force 
and had rolled.  The question arises as to who was driving.  
The investigation report cites the veteran without further 
explanation.  If the car belonged to the veteran, this fact 
may have been the basis for this finding.  But it is also 
more than conceivable that the other victim may have been 
driving, particularly if the veteran acknowledged his 
impairment.  The record does not provide any satisfactory 
answer.  Thus the Board finds that the presumption that death 
occurred in the line of duty is not rebutted by a 
preponderance of the evidence.  The appellant's claim for DIC 
is not precluded under 38 C.F.R. § 3.301(c)(2).





ORDER

Entitlement to DIC benefits is not precluded by 38 C.F.R. 
§ 3.301; the appeal is granted. 



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

